          Case 1:18-cv-00713-LGS Document 107 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :   18 Civ. 713 (LGS)
                            -against-                         :
                                                              :   ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant e-mailed a confidential letter to Chambers, requesting an

extension to its motion for summary judgment briefing deadlines based on personal

circumstances of defense counsel. It is hereby

        ORDERED that Defendant shall file its motion for summary judgment by November 9,

2020. Pro se plaintiff may oppose that motion by filing an opposition by December 7, 2020.

The Court understands that Plaintiff is not a lawyer and is not represented by a lawyer.

Therefore, the Court will apply the necessary legal analysis in deciding the motion, whether or

not Plaintiff chooses to oppose the motion. If Plaintiff decides to file an opposition, she should

state where she disagrees with the facts as stated by Defendant, providing evidence in support of

her position, or where she believes the law used by Defendant is wrong. If no opposition is

received by December 7, 2020, the Court will decide the motion based on any evidence

submitted by Defendant and the Court’s own analysis of the law. Defendant may file a reply

within ten days after any opposition is filed. The parties shall comply with the Court’s

Individual Rules, Emergency Rules and Special Rules in Civil Pro Se Cases, including the

provisions on page limits, exhibits and courtesy copies. It is further
         Case 1:18-cv-00713-LGS Document 107 Filed 09/09/20 Page 2 of 2




       ORDERED that Plaintiff is advised that because of the COVID-19 pandemic, she can

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing by email are located at https://nysd.uscourts.gov/forms/instructions-filingdocuments-email.

Pro se parties who are unable to use email may submit documents by regular mail or in person at

a drop box at one of the designated courthouse locations in Manhattan (500 Pearl Street) or

White Plains (300 Quarropas Street). For more information, including instructions on this email

service for pro se parties, please visit the Court’s website at nysd.uscourts.gov.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.

Dated: September 9, 2020
       New York, New York




                                                  2
